DELAHAY, District Judge.
The register in bankruptcy of this court, to whom the matter of the exceptions to the certificate of exempted property, filed by the assignee, was referred, having made his report to the court, said report is approved. And the court being of the opinion that the goods and merchandise mentioned in said certificate of exempted proj)erty, valued at three hundred *768and ninety-nine dollars and ninety-nine cents, described on pages 4, 5, 6, and 7 of said certificate, set apart by the assignee to be retained by the bankrupt, as excepted from the operation of the bankrupt act, are not, by the provisions of said act, exempted from levy and sale upon execution or other process or order of any court by the exemption laws of the state of Kansas, in force in the year 1864, and are not, by the provisions of said act, exempted from the operation thereof, and should not have been so set apart to be retained by said bankrupt, it is
Ordered, that said certificate of exempted property be amended and corrected by striking from the same all the property described on pages 4, 5, 6, and 7 thereof, and that said assignee inventory and administer upon the same as other property belonging to said estate.
To which decision of the court the said as-signee excepts.
(Below we give an extract from the exempt laws referred to in the preceding decision:) Comp. Laws, Kan. 1862, p. 549, § 11: “No property hereinafter mentioned or represented, shall be liable to attachment, execution or sale on any final process issued from any court in this territory. First. The family Bible. Second. Family pictures, schoolbooks, or library, and musical instruments for use of family. Third. A seat or pew in any house or place of public worship. Fourth. A lot in any burial ground. Fifth. All wearing apparel of the debtor and his •family, all beds, bedsteads, and bedding, kept and used by the debtor and his family, all stoves and appendages put up or kept for the use of the debtor and his family, all cooking utensils, and all other household furniture not hereinafter mentioned, not exceeding five hundred dollars. Sixth. Three cows, ten swine, one yoke of oxen and one horse, or, in lieu of one yoke of oxen and one horse, a span of horses or mules, twenty sheep, and the wool from the same, either in the raw material or manufactured into yam or cloth, the necessary food for all the stock mentioned in this section for one year's support, either provided or growing, or both, as the debtor may choose; also, one wagon, cart, or dray, one sleigh, two ploughs, one dray, and other farming utensils, including tackle for teams, not exceeding three hundred dollars in value. Seventh. The provisions for the debtor and his family, necessary for one year’s support, either provided or growing, or both, and fuel necessary for one year. Eighth. The tools and instruments of any mechanic, miner, or other person, used and kept for the purpose of carrying on his trade or business, not exceeding three hundred dollars in value, and, in addition thereto, stock in trade not exceeding four hundred dollars in value; the library and implements of any professional man; all of which ar-tides, hereinbefore intended to be exempt, shall be chosen by the debtor, his agent, clerk, or legal representative, as the case may be.”